527 F.3d 791 (2008)
SPRINT TELEPHONY PCS, L.P., a Delaware limited partnership, Plaintiff-Appellant-Cross-Appellee, and
Pacific Bell Wireless LLC, a Nevada limited liability company, dba Cingular Wireless, Plaintiff,
v.
COUNTY OF SAN DIEGO; Greg Cox, in his capacity as supervisor of the County of San Diego; Dianne Jacob, in her capacity as supervisor of the County of San Diego; Pam Slater, in her capacity as supervisor of the County of San Diego; Ron Roberts, in his capacity as supervisor of the County of San Diego; Bill Horn, in his capacity as supervisor of the County of San Diego, Defendants-Appellees-Cross-Appellants.
Nos. 05-56076, 05-56435.
United States Court of Appeals, Ninth Circuit.
May 14, 2008.
Daniel T. Pascucci, Nathan R. Hamler, Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C., San Diego, CA, for Plaintiff-Appellant-Cross-Appellee.
Thomas D. Bunton, County of San Diego Office of County Counsel, John Sansome, Office of County Counsel, San Diego, CA, for Defendants-Appellees-Cross-Appellants.
D.C. No. CV-03-1398-BTM.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused *792 active judges,[1] it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
NOTES
[1]  Judges McKeown and M. Smith are recused.